Citation Nr: 0314439	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-08 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to January 1970.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In that the decision, the RO 
denied the veteran's claim for nonservice-connected pension, 
and also denied the veteran's claim for service connection 
for PTSD.  

In a September 1999 decision, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for PTSD.  It remanded 
the issue, along with the issue of entitlement to nonservice-
connected pension, to the RO for additional development.  In 
an October 2002 rating decision, the RO granted the veteran 
nonservice-connected pension benefits.  As such, the issue is 
no longer in appellate status.  


REMAND

In the Board's September 1999 decision, the RO was instructed 
to schedule the veteran for a VA examination associated with 
his claim for PTSD.  The veteran failed to report for his 
scheduled examination.  The RO considered the veteran's claim 
based on the evidence of record and found service connection 
for PTSD was not warranted.  See 38 C.F.R. § 3.655(b) (2002).  
That regulation providedes that where a claimant fails, 
without good cause, to report for an examination necessary to 
decide an original claim, the claim will be decided on the 
basis of the evidence of record.  However, additional 
development may enable VA to decide the claim without an 
examination, and render an examination unnecessary.  

The veteran has reported a number of stressors.  During a VA 
examination in December 1994, the veteran reported that he 
was a water purification specialist, and that he conducted 
water purification around combat zones, but never 
participated in combat.  He is reported to have stated that 
he "got sniped at a lot," and that he occasionally returned 
fire but never did see who shot at him.  He also claimed to 
have shot at three civilian children for stealing his C-
rations, killing one.  The examiner noted that the PTSD 
diagnosis was unclear.  

On VA examination in March 1998, the examiner documented the 
veteran's reported history of participating in fire fights, 
mainly while deployed in defensive parameters in protection 
of his unit.  The veteran also reportedly stated that he had 
been subject to hostile rifle and automatic weapons fire, as 
well as mortar and rocket shelling.  Additionally, the 
veteran reported that he witnessed a friend's death after a 
bulldozer the friend was driving took a direct hit from an 
exploding mortar shell.  He indicated that the bulldozer with 
the dead friend continued to move on and crush to death two 
other American soldiers.  Furthermore, the veteran reported 
that a friend was shot in the head and killed while both he 
and the veteran were in a foxhole together.  The veteran also 
claimed to have witnessed a bus filled with civilians run 
over a land mine, killing everyone on the bus.  The 
examiner's diagnosis included PTSD due to severe combat 
experience.  

A VA psychiatric examination report, dated in May 1998, noted 
the veteran's reported history of witnessing and 
participating in civilian atrocities while in Vietnam.  The 
veteran also reported having witnessed the maiming of other 
soldiers near him after rocket and mortar attacks.  He was 
noted as reporting that while he was stationed in Danang, the 
enemy shelled the base three times a week.  He also reported 
being the target of sniper fire.  The examiner's diagnosis 
was PTSD.  

A Vet Center examination report, dated in December 1998, 
noted the veteran's reported stressors were the above noted 
bus explosion and the direct mortar hit on the bulldozer.  
The veteran also described witnessing and participating in 
civilian atrocities.  A social worker diagnosed the PTSD 
related to Vietnam experiences.  

The veteran served in Vietnam with the 35th Engineering 
Battalion from February 1969 to January 1970.  

The U.S. Armed Services Center for Unit Records Research 
(USASCRUR) has provided information on the veteran's unit, 
the 35th Engineering Battalion (combat).  The Operational 
Reports/Lessons Learned documents that during the period May 
1, 1969,  to July 31, 1969, the 35th Engineering Battalion 
suffered the loss of several vehicles, one soldier killed in 
action, and two wounded in action (WIA).  These were the 
result of mines, booby traps, and sniper fire along the 
Highway QL-4 area of operation.  During the period August 1, 
1969, to October 31, 1969, the battalion suffered two WIA in 
connection with operations on Highway QL-4 major/minor repair 
and the bunker construction at Ba Xoai, which were the result 
of sniper fire and mortars.  During the period November 1, 
1969, to January 31, 1970, the battalion suffered 13 
incidents involving enemy action, with one WIA at the Nui Hon 
Soc bunker facility as a result of a mortar round.  

While the 35th Engineering Battalion was designated a combat 
engineering unit, the veteran's initial account was that he 
did not participate in combat, other than coming under sniper 
fire.  The veteran's military occupational specialty is noted 
as water supply specialist.  Operational reports of the 35th 
Engineering Battalion do not document the unit's 
participation in combat operations, although they did incur 
casualties as a result of weapons and mortar fire.  

USASCRUR has not provided credible supporting evidence for 
any of the veteran's claimed stressors with respect to 
atrocities committed against civilians, or the deaths of 
soldiers on a bulldozer or in a bunker.  USASCRUR has also 
not verified the reported incident of a bus hitting a mine 
resulting in the deaths of civilians.  The only stressor, 
which is supported by the operational reports/lessons learned 
is the veteran's report of coming under sniper fire.  See 
Pentecost, supra.  

Although the record contains diagnoses of PTSD, it is unclear 
which stressors served as the basis for the diagnosis.  
Further clarification is therefore needed.  

In view of the following, the case is remanded for the 
following: 

1.  Provide Dr. Robert Liberman, the 
physician who examined the veteran in May 
1998 at the West Los Angeles VA Medical 
Center, with the veteran's claims file.  
Request that Dr. Liberman review his 
examination report and render an opinion 
as to the specific stressors that support 
the diagnosis of PTSD.  The rationale for 
all opinions expressed and conclusions 
reached should be set forth.  If Dr. 
Liberman is unavailable, another 
physician may review the claims folder 
and furnish the necessary opinion.  

2.  Upon completion of the development 
requested by the Board, the RO should again 
consider the veteran's claim.  If action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished a supplemental statement of the 
case.  The case should then be returned to 
the Board for further appellate 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


